internal_revenue_service number release date index number ---------------------------------- ------------- ------------------------------- --------------------------- -------------------------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-151307-07 date august legend taxpayer --------------------------------------------------------------------------------------------- ------------------------------------------------------------- ------------------------------------------------- state a ------------ a b -- --- dear --------------- this is in reply to a letter dated date and subsequent submissions requesting a ruling on behalf of taxpayer specifically you have requested a ruling that certain income and gains from loans described below will be treated as qualifying_income under sec_851 of the internal_revenue_code facts taxpayer is a newly formed state a limited_liability_company that intends to elect to be treated as a business_development_company under the investment_company act of u s c 80a-1 et seq the act for purposes of sec_851 upon its election taxpayer will be classified as a closed-end non-diversified investment management company under the act taxpayer represents that in connection with its election to be treated as a business_development_company it will file form_8832 to elect to be treated as a corporation for federal_income_tax purposes and further that it intends to qualify as a regulated_investment_company ric under sec_851 plr-151307-07 taxpayer proposes to make an initial_public_offering of its common_stock and use the proceeds therefrom to extend funds to small and mid-sized companies that are generally engaged in the business of --------------------------------- in exchange the small and mid-sized companies receiving the funds issuers agree to repay the funds to taxpayer with interest plus a participation interest as described below the agreements between taxpayer and the issuers are hereinafter referred to as the loans the loans may be used by the issuers in their businesses of -------------------- ------------------ and may also be used by the issuers to fund management buyouts or to fund distributions to the owners of the issuer due to the credit ratings of the issuers it is represented that certain of the loans may provide for a relatively high degree of risk the loans will be for a stated principal_amount and will each provide for a fixed or floating rate of interest payable not less than semi-annually each loan will have a term of more than a years and less than b years upon maturity or upon an earlier change in control of the issuer the full principal_amount of the loan together with any accrued but unpaid interest will become immediately due and payable the loans will generally be unsecured obligations of the issuer and will not be subordinated to the claims of the issuer’s general creditors in certain cases the loans may be secured_by some or all of the issuer’s assets the loans generally will not be guaranteed by any person the loans may contain covenants that prohibit liens on the issuer’s assets limit the issuer’s additional debt or require the issuer to maintain a minimum loan-to-value ratio the loans will not provide taxpayer with any voting rights or rights to participate in the management of the issuer certain of these loans will entitle taxpayer to receive additional compensation in the form of a participating interest any participating interest will be based on one or more fixed percentages of the issuer’s receipts or sales or -------------------------------------- ------------------ it will not be based on the net_income or net profits of the issuer taxpayer as holder of a loan will not be permitted to separate any right to receive a participating interest from the remainder of the loan taxpayer represents that any participating interest associated with a loan is intended to assist taxpayer in receiving a rate of return appropriate for the risk profile of the loan and mitigate an issuer’s cash burden if its business plan is less successful than expected or if the execution of the issuer’s business plan takes longer than expected law and analysis sec_851 defines a ric in part as a domestic_corporation than has in effect an election under the act to be treated as a business_development_company plr-151307-07 under sec_851 a ric must satisfy certain election gross_income and asset diversification requirements sec_851 provides that to qualify as a ric at least percent of its gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to its business of investing in such stock securities or currencies sec_2 of the act defines the term security to include any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing arrangement collateral trust certificate preorganization certificate or subscription transferable share investment contract voting_trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or an any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing the loans fall within the definition of a security under sec_2 of the act as such the loans are securities within the meaning of the term stock_or_securities under sec_851 the participating interest that taxpayer receives as part of the loan is integrated with the underlying loan and serves to assure taxpayer a business_development_company of earning a return on the loan commensurate with the loan’s risk the participating interest is not severable from the underlying loan and therefore may not be separately sold or otherwise transferred further the loans do not provide taxpayer with any voting rights or rights to participate in the management of the issuer accordingly based on the information submitted and representations made we conclude that the income and gains from the loans constitute qualifying_income under sec_851 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether the loans constitute debt for federal tax purposes or whether taxpayer otherwise qualifies as a ric under part i of subchapter_m of chapter of the code plr-151307-07 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours david b silber david b silber chief branch office of associate chief_counsel financial institutions products
